Case 1:21-cv-04684-JGK Document9 Filed 07/23/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JOSE QUEZADA,
2i-cav-4684 (JGR)
Plaintiff,
ORDER

 

- against -
FIND YOUR TRAINER, LLC,

Defendant.

 

JOHN G. KOELTL, District Judge:

The plaintiff should submit an Order to Show Cause for a
Default Judgment and a Proposed Default Judgment by August a,
2021.

SO ORDERED.

Dated: New York, New York oN;
July 22, 2021 ‘ ae! 6! Pm,

__“ John G. Koeltl
United States District Judge

 

 

USDS SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #: _

DATE FILED: ¥/23/2]

 

 

 

 

 

 

 
